Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Inaugurates its New Caete Operation Provides Updated Resource and Reserve Estimates Statement and Exploration Information JAG - TSX/NYSE CONCORD, NH, June 29 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE) provided today details of the formal inauguration of Caete, the Company's newest gold operation, which took place on Wednesday, June 23. The regional processing facility was completed in late-May and the crushing circuit was commissioned on May 25. Testing of the milling circuit was conducted in early-June and the plant was charged with ore on June 12, formally entering the commissioning phase. The Caete Project cost was US$105.4 million and was developed on-budget and on-schedule. In attendance were Jaguar's Board of Directors, members of the Company's management team and officials from the state of Minas Gerais and the cities of Caete, Barao dos Cocais e Santa Barbara, including Mr. Paulo Sergio Machado Ribeiro, Sub-Secretary of the state of Minas Gerais who represented the Governor Mr. Antonio Augusto Junho Anastasia. Also in attendance were a number of representatives from CEMIG, the state's power company as well as the Canadian Consul in Rio de Janeiro, Mr. Nigel Neale. Mining at the adjacent Roca Grande Mine has begun with full operations expected during the middle of Q3 2010. Ore shipments from the Pilar Mine, which has been shipping 12,000 to 15,000 tonnes of ore per month to the Company's Paciencia complex for processing, has commenced ore shipments to the Caete Plant and will continue supplying ore to the Caete Plant as well as to the Paciencia Plant through the end of 2010. The Caete carbon-in-pulp ("CIP") plant is currently processing approximately 1,200 tonnes per day of low-grade development ore from the stockpile and is expected to ramp-up the tonnage into the mill over the next three months. Physical gold production is likely to take place in late-July with the first pour and the new CIP plant expected to reach commercial operations in late-Q3 2010. Jaguar's management team expects gold output from the new Caete operation will range between 30,000 and 35,000 ounces this year and between 90,000 and 100,000 ounces in 2011. Mr. Daniel R. Titcomb, Jaguar's President and CEO stated, "The completion and inauguration of the Caete operation is an important step for Jaguar and its shareholders. This new integrated mining complex will significantly enhance the Company's production profile and help us achieve our goal of becoming a mid-tier gold producer in 2011. The completion of this project on-time and on-budget further demonstrates the depth and talent of our team in Brazil; a team which has built and commissioned more underground operations in Brazil than any other management team. The Caete operation is expected to become Jaguar's second largest and lowest-cost gold operation next year and will produce gold for years to come." Updated Resource and Reserve Estimates Statement In July 2010, Jaguar expects to file on SEDAR a National Instrument ("NI") 43-101 statement of resources technical report, which includes additional measured and indicated ("M&I") and inferred resources in southern Brazil as part of its normal exploration and development effort. As detailed in the following table, Jaguar now has 6,327,060 ounces of M&I gold resources based on 95,689,380 tonnes with an average grade of 2.06 grams per tonne as well as 1,762,330 ounces of inferred gold resources based on 26,306,020 tonnes with an average grade of 2.08 grams per tonne. Proven and probable reserves total 4,337,680 ounces of gold based on 81,188,600 tonnes of ore grading 1.66 grams per tonne. << Table 1 - Summary of Estimated Mineral Resources(x) RESOURCES (tonnage in metric tonnes and grades in grams/tonne) Measured g/t Indicated g/t (t) (t) Southern Brazil Paciencia Santa Isabel(2) 1,651,480 3.98 2,331,680 3.24 Other(1) 1,642,000 3.68 1,567,000 3.97 Other(7) 325,350 5.89 930,850 4.66 Total 3,618,830 4.02 4,829,530 3.75 Caete Project Pilar(3) 2,137,260 4.05 1,668,020 4.71 Roca Grande(3) 4,686,090 2.97 4,927,390 3.82 Other(1) 569,650 5.48 530,000 5.83 Other(7) 569,650 4.06 934,800 3.99 Total 7,962,650 3.52 8,060,210 4.16 Turmalina Faina and Pontal(4) 339,600 5.64 1,191,000 5.70 Ore Bodies A and B(5) 331,160 4.52 2,277,280 5.58 Ore Body C(5) 627,700 2.57 1,118,070 3.51 Total 1,298,460 3.87 4,586,350 5.10 Total Southern Brazil 12,879,940 3.69 17,476,090 4.29 Northern Brazil Gurupi Cipoeiro(6) - - 45,308,000 1.21 Chega Tudo(6) - - 20,066,000 0.98 Total Northern Brazil - - 65,374,000 1.14 Table 1 - Summary of Estimated Mineral Resources(x) RESOURCES (tonnage in metric tonnes and grades in grams/tonne) Measured + g/t Inferred g/t Indicated (t) (t) Southern Brazil Paciencia Santa Isabel(2) 3,983,160 3.55 856,710 2.90 Other(1) 3,209,000 3.82 500,000 5.00 Other(7) 1,256,200 4.98 248,230 4.87 Total 8,448,360 3.86 1,604,940 3.86 Caete Project Pilar(3) 3,805,280 4.34 1,757,090 6.20 Roca Grande(3) 9,613,480 3.41 1,540,660 3.88 Other(1) 1,059,000 5.66 330,000 6.04 Other(7) 1,504,450 4.02 863,990 3.85 Total 15,982,210 3.84 4,491,740 4.94 Turmalina Faina and Pontal(4) 1,530,600 5.69 120,000 5.70 Ore Bodies A and B(5) 2,608,440 5.44 809,600 6.54 Ore Body C(5) 1,745,770 3.17 479,740 3.70 Total 5,884,810 4.83 1,409,340 5.50 Total Southern Brazil 30,315,380 4.04 7,506,020 4.82 Northern Brazil Gurupi Cipoeiro(6) 45,308,000 1.21 6,800,000 1.10 Chega Tudo(6) 20,066,000 0.98 12,000,000 1.00 Total Northern Brazil 65,374,000 1.14 18,800,000 1.04 TOTAL IN SITU RESOURCES 95,689,380 2.06 26,306,020 2.08 Table 1 - Summary of Estimated Mineral Resources(x) RESOURCES (ounces Au) Measured + Inferred Indicated Southern Brazil Paciencia Santa Isabel(2) 454,240 79,890 Other(1) 394,330 80,390 Other(7) 201,100 38,860 Total 1,049,670 199,140 Caete Project Pilar(3) 530,510 350,400 Roca Grande(3) 1,053,480 192,410 Other(1) 192,650 64,070 Other(7) 194,440 106,870 Total 1,971,080 713,750 Turmalina Faina and Pontal(4) 279,870 21,990 Ore Bodies A and B(5) 456,370 170,340 Ore Body C(5) 178,070 57,110 Total 914,310 249,440 Total Southern Brazil 3,935,060 1,162,330 Northern Brazil Gurupi Cipoeiro(6) 1,760,000 200,000 Chega Tudo(6) 632,000 400,000 Total Northern Brazil 2,392,000 600,000 TOTAL IN SITU RESOURCES 6,327,060 1,762,330 Table 2 - Summary of Estimated Mineral Reserves(x) Proven (t) g/t Probable g/t (t) Southern Brazil Paciencia Santa Isabel(2) 1,713,200 3.43 2,383,510 2.82 Caete Project Pilar(3) 1,719,860 3.67 1,680,760 4.20 Roca Grande(3) 2,805,180 2.88 3,038,880 3.74 Total 4,525,040 3.18 4,719,640 3.90 Turmalina Ore Bodies A and B(5) 293,020 3.62 2,366,890 4.78 Ore Body C(5) 638,240 2.20 1,162,060 3.01 Total 931,260 2.65 3,528,950 4.20 Total Southern Brazil 7,169,500 3.17 10,632,100 3.76 Northern Brazil Gurupi Project Cipoeiro(6) - - 44,622,000 1.21 Chega Tudo(6) - - 18,765,000 0.98 Total Northern Brazil - - 63,387,000 1.14 TOTAL 7,169,500 3.17 74,019,100 1.52 Table 2 - Summary of Estimated Mineral Reserves(x) Proven + g/t Ounces Au Probable (t) Southern Brazil Paciencia Santa Isabel(2) 4,096,710 3.07 405,040 Caete Project Pilar(3) 3,400,620 3.93 430,150 Roca Grande(3) 5,844,060 3.33 625,020 Total 9,244,680 3.55 1,055,180 Turmalina Ore Bodies A and B(5) 2,659,910 4.65 397,860 Ore Body C(5) 1,800,300 2.72 157,600 Total 4,460,210 3.87 555,460 Total Southern Brazil 17,801,600 3.52 2,015,680 Northern Brazil Gurupi Project Cipoeiro(6) 44,622,000 1.21 1,730,000 Chega Tudo(6) 18,765,000 0.98 592,000 Total Northern Brazil 63,387,000 1.14 2,322,000 TOTAL 81,188,600 1.66 4,337,680 (x) Mineral resources listed in Table 1 include mineral reserves listed in Table 2. Some columns and rows may not total due to rounding. (1) TechnoMine NI 43-101 Technical Report on the Quadrilatero Gold Project filed on SEDAR on December 20, 2004. (2) TechnoMine NI 43-101 Feasibility Study Report on the Paciencia Gold Project filed on SEDAR on August 9, 2007. (3) TechnoMine NI 43-101 Feasibility Study Technical Report on the Caete Gold Project filed on SEDAR on Sept 17, 2008. (4) TechnoMine NI 43-101 Technical Report on the Turmalina Gold Project filed on SEDAR on December 20, 2004. (5) TechnoMine NI 43-101 Feasibility Study Technical Report on the Turmalina Phase I Expansion Project filed on SEDAR on September 11, 2008. (6) AMEC NI 43-101 Technical Report on the Gurupi Project Pre-Feasibility Study filed on SEDAR on May 11, 2010. (7) TechnoMine Multi-Target Technical Report expected to be filed on SEDAR; July 2010. >> Qualified Person ("QP") The drill results disclosed herein were reviewed by Ivan C. Machado, M.Sc., P.E., P.Eng., Principal of TechnoMine. Mr. Machado serves as Jaguar's independent Qualified Person in accordance with NI 43-101. SGS Geosol Laboratories of Belo Horizonte, Minas Gerais provided independent sample preparation and assay services, using standard industry practices. There has not been sufficient exploration to define a mineral resource based on these drill results and it is uncertain if further exploration will result in mineral resources. Exploration Update The information which follows reflects the Company's exploration effort through May 31, 2010. Turmalina Jaguar is conducting additional exploration with a goal of increasing resources and reserves and expanding Turmalina's annual production beyond the current plan of 100,000 ounces per year. The exploration effort has been concentrated in the Zone D, Faina and Pontal targets. At Zone D (the "Satinoco Zone") additional gold bearing oxide ore has been identified in the weathered rock above the sulfide zone. As part of the effort to evaluate the potential for gold contained in the oxide and sulfide ores, the Company developed trenches and conducted surface drilling. In April and May of this year, 333 meters were drilled in four holes and 260 meters were excavated from trenches with encouraging results. The gold contained in the oxide zone from Zone D will be treated at the Turmalina CIP plant along with the sulfide ore from existing underground operations. Aggressive drilling and trenching activities are in progress on the Faina and Pontal targets, specifically at Pontal, and will be reported later in The Pontal Target is an ore sheath located approximately 1.8 km and 3.8 km northwest from the Faina Target and the Turmalina Plant, respectively. At this location, two targets were identified: LB1 and LB2. The Pontal Target mineralization is represented by quartz masses (silicification zone) which disseminates to massive sulfites into a hydrothermal schist. The targets cover a 800 m x 100 m area defined by geochemistry and geophysical anomalies. In the late-1990's, the oxide ore at the LB1 Target was mined out and treated at a heap leaching plant. However, the oxide zone at the LB2 Target remains intact. Jaguar is developing preliminary metallurgical test work to verify whether the Pontal ore is refractory and determine the optimum process to treat it. If the Pontal Target sulfide ore is in fact determined to be refractory, which is the case for the Faina Target ore, the Company will likely construct a separate circuit to treat the refractory ore. Although no decision has been reached, the most likely case being evaluated is to construct a new circuit at the Turmalina Plant which can process the refractory ore. The oxide ore from the LB2 Target can be processed in the existing Turmalina Plant. To-date, drilling at the Pontal Target has totaled 4,936 meters in 27 holes; 3,976 meters at the LB1 Target and 960 meters at the LB2 Target. Very encouraging preliminary assay results were obtained from both targets and are as follows: << Pontal Target - Main Surface Drilling Results (cut-off equals 1 g/t) Target Hole From (m) To (m) Grade (g/t) Thickness (m) PTL-55 96.30 121.30 3.77 25.00 includes 101.30 103.30 4.82 2.00 and 105.30 116.30 6.51 11.00 PTL-56 81.50 93.50 2,13 12.00 PTL-57 127.00 132.00 3.34 5.00 161.00 165.00 3.31 4.00 includes 162.00 164.00 5.57 2.00 PTL-58 75.50 97.50 2.61 22.00 includes 87.50 90.50 8.33 3.00 PTL-59 91.00 104.00 1,93 13.00 PTL-60 8.00 10.00 9.17 2.00 LB1 98.50 111.50 2.37 13.00 PTL-61 58.00 69.00 2.16 11.00 115.00 131.00 5.19 16.00 158.00 160.00 15.79 2.00 PTL-62 99.00 124.00 1,92 25.00 includes 116.00 118.00 4.73 2.00 PTL-63 39.30 40.30 14.58 1.00 73.30 83.30 2.20 10.00 115.00 134.00 3.06 19.00 Includes 125.00 134.00 4.79 9.00 PTL-37 11.35 18.35 1.86 7.00 includes 16.35 18.35 4.57 2.00 PTL-38 28.50 39.50 1.64 11.00 PTL-39 13.00 20.00 1.36 7.00 36.00 42.00 1.91 6.00 PTL-42 52.70 60.70 2.23 8.00 PTL-44 27.00 33.00 2.12 6.00 LB2 PTL-45 31.00 34.00 3.77 3.00 61.00 75.00 1.95 14.00 includes 67.00 70.00 4.76 3.00 PTL-48 34.50 39.50 4.06 5.00 PTL-49 35.40 43.40 1.50 8.00 includes 35.50 37.50 8.78 2.00 64.50 90.50 3.14 26.00 includes 74.50 77.50 4.56 3.00 and 87.50 90.50 5.26 3.00 Note: Not all holes represent true width. >> Trenches were excavated at the LB2 Target to evaluate the oxide resources. The main trenches results are summarized below: << LB2 Target (Pontal) - Main Trench Results Trench Grade Thickness Trench Grade Thickness Number (g/t) (m) Number (g/t) (m) TPT-001 3.72 2.00 1.01 5.00 4.90 2.00 TPT-016 3.59 1.00 TPT-002 2.09 4.00 1.84 6.00 TPT-004 1.66 7.00 3.16 2.00 TPT-005 2.91 2.00 3.64 12.00 TPT-007 2.40 3.00 2.80 3.00 TPT-008 2.58 3.00 TPT-018 2.75 2.00 TPT-009 2.67 24.00 2.05 5.00 TPT-010 3.00 2.00 1.86 9.00 TPT-011 1.02 6.00 TPT-019 2.35 3.00 TPT-012 2.03 2.00 2.25 10.00 TPT-013 2.35 2.00 TPT-020 2.33 2.00 2.58 3.00 3.10 2.00 2.00 2.00 TPT-026 3.29 1.00 2.35 3.00 TPT-029 3.06 7.00 1.45 17.00 1.51 5.00 TPT-015 3.94 8.00 4.09 9.00 >> Paciencia In April and May of this year, the exploration program in the Paciencia region has been focused at the following targets: NW1, Conglomerates, NW3 (Bahu), Rio de Peixe, Quati, Monges and Viana. Drilling programs are in progress at the NW1 Target (underground drilling) and the NW3 Target (surface drilling). During the period, 584 meters were drilled from underground and 3,504 meters were drilled from the surface at the NW3 Target. The main results of these drill holes are summarized as follows: << Target Hole From (m) To (m) Grade (g/t) Thickness Number (m) MSS-037 55.25 56.30 3.11 1.05 58.15 63.10 5.10 4.95 MSS-038 51.40 53.35 8.66 1.95 NW1 MSS-040 39.60 40.60 2.83 1.00 48.35 49.35 3.18 1.00 MSS-041 19.10 20.10 9.48 1.00 37.70 43.60 5.19 5.90 FBA-039 26.90 28.65 4.56 1.75 FBA-051 42.60 51.90 10.40 9.30 138.75 152.95 5.21 14.20 FBA-055 20.30 21.30 3.70 1.00 123.90 127.90 1.03 4.00 NW3 (Bahu) FBA-061 49.25 51.90 2.25 2.65 and Jatoba FBA-076 121.00 122.00 6.33 1.00 139.65 142.65 2.08 3.00 FBA-077 144.00 149.90 1.35 5.90 FBA-078 69.20 71.20 2.78 2.00 FBA-079 70.35 72.35 3.00 2.00 161.85 167.90 1.54 6.05 FBA-080 137.70 141.70 2.61 4.00 Note: Not all holes represent true width. >> The underground development and sampling at the NW1 Target defined numerous ore shoots totaling approximately 2,073 m(2) with an average grade of 3.07 grams per metric ton. At the Jatoba Target, 42 meters of trenches were conducted to verify the extension of the mineralization. Results are not available as of this date. At the conglomerate targets, which include Palmital and Ouro Fino, the Company continues with underground development. During May, the ramp to the fourth level at the Palmital Mine was completed with development of the exploration drift in process. A new portal at the Ouro Fino Target, which will access the underground conglomerate reef, is expected to be completed in Q3 of this year. Jaguar controls other targets along the Paciencia shear zone, which contains mineralization similar to the Santa Isabel Mine. At the Quati/Viana Target, a trench program was initiated during Q2 2010 where 115 meters produced 322 channel samples. Assay results are not available as of this date. At the Monges Target, located approximately 10 km south of the Paciencia CIP processing plant, geological mapping and sampling are underway. In the Rio de Peixe zone field activities have been focused at the Mata dos Trovoes and Urubu targets where 160 meters of trenches have been performed. Assay results are not available at this time. Caete As part of the Company's effort to identify and add to its gold resource base at its Caete operation, 75,000 meters of additional drilling is planned over the next few years on targets located in close proximity to the Caete Plant, including Catita II, Serra Paraiso, Boa Vista 2 and 3, Lavra Velha, Batatal and Carrancas targets. At Boa Vista 2 and 3 targets, Jaguar is conducting trenching, sampling and drilling programs to test the mineralization that occurs in banded iron formation ("BIF") horizons. To-date, 479 meters have been drilled in 11 drill holes, with promising results. In the Carrancas Target, the Company has initiated a short-hole drilling campaign. A total of 148 meters distributed in 18 holes have been drilled. At the Batatal Target, 122 meters of trenches have been excavated. As of this date, assay results are not available from these efforts. Pilar Mine The Pilar Mine has been operating for the past 18 months and has been shipping ore to the Paciencia Plant. Underground development has proceeded and during Q1 of this year, access to level three in the mine was completed.
